Mr. Justice Farmer delivered the opinion of the court: Plaintiff in error was tried and convicted of murder at the March term, 1906, in the Knox county circuit court, and his punishment fixed by the jury at imprisonment in the penitentiary for a term of fifteen years. No motion was made for a new trial and the court sentenced the plaintiff in error to confinement in the penitentiary for a term of fifteen years, the first twenty-four hours of said term in solitary confinement and the residue of the term at hard labor. There is no bill of exceptions in the record, and the only errors discussed in plaintiff in error’s brief and argument which have any appearance of. being material are, (1) that the record does not show the grand jurors were empaneled and sworn; (2) that the record does not show the indictment was found by a grand jury and returned into open court; (3) the court erred in sentencing plaintiff in error to twenty-four hours in solitary confinement. It appears plaintiff in error filed only a partial record, and the errors assigned were assigned upon this incomplete record. The People, by leave of, court, have filed a complete record, 'which counsel for plaintiff in error in their reply brief admit obviates the objections raised upon the incomplete record. We have examined the complete record, and this is clearly true. The only question, therefore, left for consideration is as to whether the court erred in sentencing the plaintiff in error to twenty-four hours’ solitary confinement. Murder is excepted from the crimes for which an indeterminate sentence is imposed under what is known as the parole system. The jury in a murder case fix the punishment, and if the punishment is fixed at imprisonment in the penitentiary the jury fix the term of imprisonment. Paragraph 444 of the Criminal Code provides, that “in all cases where the punishment shall be confinement in the penitentiary, if the case is tried by a jury, the jury shall say in their verdict for what time the offender shall be confined, and the court, in pronouncing sentence, shall designate what portion of time the offender shall be confined to solitary imprisonment, and what portion to hard labor.” In 1903 the legislature passed an act to regulate the employment of convicts and prisoners in the penal and reformatory institutions of the State. Section 6 of that act provides that wardens of penitentiaries shall, “so far as practicable, cause all the prisoners in said institutions who are physically capable thereof, to be employed at useful labor not to exceed eight hours of each day, other than Sundays and public holidays.” Plaintiff in error contends that this statute is in conflict with that part of paragraph 444 of the Criminal Code which authorizes the court rendering judgment to designate what portion of the time for which the prisoner is sentenced to the penitentiary he shall spend in solitary confinement, and must be held to have repealed said paragraph of the Criminal Code by implication. We do not think there is any conflict between the two statutes. The act of 1903 was passed for the government of wardens in the employment of convicts in the penitentiaries, so far as practicable,» and was not intended to repeal or interfere with the provision of the Criminal Code conferring power upon the court sentencing a prisoner to prescribe what portion of the time he is sentenced for" shall be spent in solitary confinement. The judgment is affirmed. Judgment affirmed.